Citation Nr: 1440085	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of service connection for degenerative changes of the spine and sacroiliac joints (a back disability), including whether severance of service connection, effective June 1, 2010, was proper.

2.  Entitlement to service connection for conjunctivitis.

3.  Entitlement to service connection for arthralgia (claimed as joint pain).

4.  Entitlement to service connection for myalgia of the right arm (claimed as joint pain).

5.  Entitlement to service connection for major depressive disorder, to include as due to service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for anxiety, to include as due to service-connected PTSD.

7.  Entitlement to service connection for a sleep disorder, to include as due to service-connected PTSD.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2002 to February 2003, and from March 2005 to June 2006.  The Veteran also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In an August 2010 notice of disagreement, the Veteran initiated an appeal of entitlement to a higher initial rating of service-connected scar of status post inguinal hernia surgery, and service connection for left ear hearing loss, skin problems, high blood pressure, a heart condition, circulatory problems, and lower extremities hair loss.  He did not perfect an appeal as to the higher initial rating of service-connected scar of status post inguinal hernia surgery, and service connection for left ear hearing loss, skin problems, high blood pressure, a heart condition, circulatory problems, and lower extremities hair loss pursuant to an April 2013 statement of the case; as such, those issues are not in appellate status, and are not before the Board.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for arthralgia, myalgia of the right arm, major depressive disorder, anxiety, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a March 2008 rating decision, the RO determined that service connection was warranted for degenerative changes of the spine and sacroiliac joints.

2.  Service connection for degenerative changes of the spine and sacroiliac joints was severed in a March 2010 rating decision, effective June 1, 2010.

3.  The evidence of record does not establish that the award of service connection for degenerative changes of the spine and sacroiliac joints was clearly and unmistakably erroneous.

4.  The Veteran experienced constant sand storms in service.

5.  The Veteran's current conjunctivitis is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for degenerative changes of the spine and sacroiliac joints are met; the severance of the award of service connection for degenerative changes of the spine and sacroiliac joints was improper.  38 U.S.C.A. §§ 1101, 1110, 5109A (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for conjunctivitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Requirements for Severance of Service Connection

The Veteran did not file a "claim" for severance of service connection; therefore, the duty to notify as contained in 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b) (2013) was not triggered.  The Board concludes that the general duty to notify is not applicable to this issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

There are specific notice requirements which are applicable to severance of service connection.  38 C.F.R. § 3.105(d), (i).  Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained or to request a hearing.  See 38 C.F.R. § 3.105(i).  

In this case, the RO provided adequate notice to the Veteran of the proposed severance in a December 2009 rating decision, explaining the procedural rights in the December 14, 2009 cover letter.  While the Veteran responded in January 2010, the submission appears to be in response to a December 8, 2009 letter regarding the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) as they pertain to other claims.  The Veteran did not directly respond to the December 2009 proposed severance, and the Board finds that the 38 C.F.R. § 3.105(i) procedures have been satisfied.  Id.

If additional evidence is not received within the 60 day window following notice of the proposed rating reduction, a final rating action will be taken and the award reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d).  Following expiration of the 60 day window, the RO severed service connection in a March 2010 rating decision, of which the Veteran was notified on April 1, 2010.  The severance and reduction of the Veteran's combined disability rating took effect on June 1, 2010.  The Board finds that the 38 C.F.R. § 3.105(d) procedures have been satisfied.  Id.

Legal Criteria for Severance of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that service connection may be severed only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned").  

Once service connection has been granted, it can be severed only upon VA's showing that service connection is "clearly and unmistakably erroneous."  
38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

There is a three-part test to determine whether a prior decision is the product of CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  See Stallworth, 20 Vet. App. at 487.  

Severance of Service Connection for a Back Disability

In this case, degenerative changes of the spine and sacroiliac joints (as arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The March 2008 grant of service connection was based on a March 1, 2007 X-ray of the spine, which revealed straightening of the spine in favor of muscular spasm or position, and mild degenerative changes of the spine and sacroiliac joints.  As such, service connection was granted on a presumptive basis under 38 C.F.R. § 3.309(a) (a chronic disease shall be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service).

After the grant of service connection, the Veteran underwent a VA examination of the spine in March 2009.  The VA examiner opined that the degenerative joint disease of the spine is not related to the Veteran's short periods of active service.  The RO severed service connection for a back disability in March 2010, effective June 1, 2010.  The RO concluded that the March 2009 VA examiner's opinion would not have been sufficient to award service connection and determined that severance was warranted.  As stated above, the question in severance of service connection cases is whether the current evidence establishes that service connection is clearly erroneous, not whether a later review of the evidence would be sufficient to award service connection.  Stallworth at 487.

VA's task in assessing whether severance of service connection was proper is not to assess the probative value and weight of evidence proffered, or to determine whether the preponderance of the evidence is against the claim on appeal.  Rather, it is VA's task to determine whether the grant of service connection for a back disability on a presumptive basis constitutes clear and unmistakable error, which is an onerous standard.  A nuanced balancing of the weight, credibility, and probative value of the evidence of record in making such a determination would constitute legal error.  Stallworth at 488.  Given the evidence of record, the March 2009 VA examiner's opinion purporting that the back disability is not related to active service in and of itself does not rise to the level of proof necessary for a finding that there was clear and unmistakable error in the March 2008 grant of presumptive service connection for a back disability.  For the above reasons, the Board concludes that severance of service connection for a back disability was improper; therefore, restoration of service connection for a back disability is warranted, effective June 1, 2010.  

Service Connection for Conjunctivitis

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for conjunctivitis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, adjudicated herein, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, conjunctivitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §  3.303(b) do not apply.  Walker, 708 F.3d at 1331.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the evidence supports the finding that the Veteran engaged in combat.  In particular, the Veteran's service records document his involvement in combat during Operation Iraqi Freedom, as evidenced by receipt of the Bronze Star Medal and Combat Infantryman Badge.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

After a review of all the evidence, lay and medical, the Board finds that the Veteran experienced constant sand storms during service, including during combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In an August 2006 VA treatment record, the Veteran reported that, where he was stationed during service, there were constant sand storms.  The August 2006 VA treatment record also revealed a diagnosis of chronic conjunctivitis; therefore, a current conjunctivitis disability is shown.  Brammer, 3 Vet. App. at 225.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current conjunctivitis is related to the in-service event of sand storms.  On the question of nexus to service, during VA treatment in August 2006 (less than two months after separation from active service), the Veteran complained of visual changes and redness of the eyes.  He also reported that there were constant sand storms where he was stationed during service, and reported that he has had conjunctivitis symptoms since then.  Based on this report, the treating VA health care provider assessed conjunctivitis, which he opined "developed during military service," and noted that the conjunctivitis was not responding to over-the-counter medications.  

The treating VA health care provider's opinion is competent and probative medical evidence because it is factually accurate, as the VA health care provider had knowledge of the relevant evidence in this case, particularly, that the Veteran experienced constant sand storms during service.  The VA health care provider also relied on accurate facts and gave an opinion that is supported by a sound, albeit brief, reasoning.  There is no other competent medical opinion of record against the claim that adequately addresses the etiology of conjunctivitis.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for conjunctivitis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Severance of service connection for degenerative changes of the spine and sacroiliac joints having been improper, restoration of service connection for degenerative changes of the spine and sacroiliac joints, effective June 1, 2010, is granted.

Service connection for conjunctivitis is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for arthralgia, myalgia of the right arm, major depressive disorder, anxiety, and a sleep disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Board finds that a VA examination is necessary to assist in determining the nature and etiology of any arthralgia, myalgia of the right arm, major depressive disorder, anxiety, and a sleep disorder.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran contends that, as a combat veteran, the claimed conditions were incurred coincidental to his combat tour in Iraq.  As discussed above, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b).  The Veteran was also awarded service connection for PTSD in a March 2011 rating decision.

In this case, the Veteran has not been afforded a VA examination for the claimed arthralgia, myalgia of the right arm, major depressive disorder, anxiety, or sleep disorder.  Based on the above and with consideration of the low threshold in McLendon, a VA examination is warranted to assist in determining the etiology of the arthralgia, myalgia of the right arm, major depressive disorder, anxiety, and sleep disorder.

Accordingly, the issues of service connection for arthralgia, myalgia of the right arm, major depressive disorder, anxiety, and a sleep disorder are REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any arthralgia or myalgia of the right arm.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service diseases or injuries), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have arthralgia and/or myalgia of the right arm?

b) If the Veteran has current arthralgia and/or myalgia, is it as likely as not (a 50 percent or greater degree of probability) that the arthralgia and/or myalgia began during service?

In rendering the opinions requested, the VA examiner should consider and address that the Veteran is a combat veteran and lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Schedule the Veteran for a VA mental health examination to determine whether the Veteran has a currently diagnosed acquired psychiatric disorder, other than PTSD, to include, but not limited to, major depressive disorder, as manifested by symptoms of depression, anxiety, and sleep impairment.  The relevant documents in the record should be made available to the VA examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  The VA examiner is asked to offer the following opinions:

a) Does the Veteran have any other non-PTSD psychiatric disability manifested by depression, anxiety, and sleep impairment?  If so, what symptoms are attributable to the non-PTSD psychiatric disability?

b) If the Veteran has a current diagnosis of a non-PTSD psychiatric disability, is it as likely as not (a probability of 50 percent or more) that the disability had its onset during active service?

c) If the Veteran has a current diagnosis of a non-PTSD psychiatric disability, is it at least as likely as not (a 50 percent probability or more) that the non-PTSD psychiatric disability is caused by the service-connected PTSD?

d) If not caused by the service-connected PTSD, is it at least as likely as not (50 percent probability or more) that the non-PTSD psychiatric disability, if any, is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected PTSD?  If the VA mental health professional finds that the non-PTSD psychiatric disability is aggravated by the service-connected PTSD, he/she should indicate, to the extent possible, the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims for service connection for arthralgia, myalgia of the right arm, major depressive disorder, anxiety, and a sleep disorder (including psychiatric disorders as claimed secondary to PTSD), in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


